Mary Scopas
            207th Judicial District Court Reporter
          Serving Comal, Hays and Caldwell Counties
                        (512) 757-0387
                    Scopam@co.comal.tx.us


                      December 3, 2015


    Third Court of Appeals

    Re:   Court of Appeals Cause No. 03-15-00709-CV
          Trial Court No. 15-D-115, Marcia Alvarez v.
          Victor Alvarez

    To Whom it May Concern:

          I just wanted to update the Court in the

above-mentioned matter.   As of today's date, I still have

not received any communication from the appellant or the

appellant's attorney regarding the Reporter's Record or

anything regarding this case or otherwise.



                    Respectfully,



                    \s\ Mary Scopas
                    Mary Scopas, CSR, RPR
                    CSR #5313 -   Expiration Date: 12/31/16
                    RPR #812407 - Expiration Date: 09/30/19